Citation Nr: 1645858	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  07-39 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease at L5-S1, with herniated nucleus pulposus at L4-5 and herniation of disc at L3-4.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1988 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

By way of procedural background, in a decision dated in November 2011, the Board restored a 20 percent evaluation for the Veteran's service-connected lumbar spine disability, and remanded the issues of entitlement to increased ratings for the lumbar spine disability and right lower extremity radiculopathy, as well as entitlement to a TDIU rating.  The appeal was again remanded in December 2013.

In a May 2014 decision, the Board denied a rating in excess of 20 percent for the lumbar spine disability, denied a rating in excess of 10 percent for right lower extremity radiculopathy, granted a separate 20 percent rating for left lower extremity radiculopathy, and remanded the issue of a TDIU. 

The Veteran appealed the denial of a rating in excess of 20 percent for the lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court). In a December 2015 memorandum decision, the Court vacated that part of the May 2014 Board decision that determined that a rating in excess of 20 percent for the lumbar spine disability was not warranted.  Moreover, the Court noted that the Veteran did not present any argument concerning the denial of disability ratings in excess of 10 percent for radiculopathy of the right lower extremity or 20 percent for radiculopathy of the left lower extremity; as such, the Court dismissed the appeal as to those issues.  The Court also noted that it lacked jurisdiction over the claim for entitlement to TDIU as that issue was remanded by the Board in the May 2014 decision. 

In December 2015, the issue for entitlement to a TDIU was returned to the Board from the AOJ, but was again remanded for further development.  A supplemental statement of the case was issued in April 2016, and the claim was returned to the Board.  Accordingly, the issues currently on appeal include only those listed on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As outlined by the Court's memorandum decision, the Veteran was afforded a VA spine examination in January 2012.  During the evaluation, the Veteran reported experiencing flare-ups once or twice a month after long periods of sitting or standing.  The examiner performed range-of-motion testing and noted that the Veteran demonstrated forward flexion to 60 degrees, with objective evidence of pain at 5 degrees.  The examiner also opined that the Veteran had functional loss and impairment due to pain and indicated that "contributing factors to [his] disability" included "less movement than normal," "excess fatigability," and "pain on movement."  The examiner also performed repetitive-use testing and noted there was no additional limitation as a result.  

Later that same day, the Veteran sought treatment from the VA medical center's emergency department for "worsening of pain for past few days."  He complained that his prescription narcotics made him sleepy and asked for a steroid injection.  The physician noted that the Veteran was "walking with [a] stick" as the result of flare-ups that happened approximately once a month and that he reported tingling in his toes.

As addressed by the Court in the December 2015 memorandum decision, the January 2012 VA examiner confusingly stated that the Veteran suffered from "less movement than normal," "excess fatigability," and "pain on movement" after repetitive use, but that he also had no additional limitation in range of motion following repetitive use.  The Board finds that these apparently contradictory conclusions, without explanation, render the opinion inadequate.  Further, the examiner did not address whether the Veteran's lumbar spine disability more nearly approximated ankylosis of the thoracolumbar spine.  This is especially relevant since objective evidence of pain was noted to begin at 5 degrees in flexion.   

For these reasons, the Board finds that a remand is warranted in order to obtain a new VA spine examination that fully considers any functional loss associated with the Veteran's lumbar spine disability.

As the Veteran's claim for a TDIU is intertwined with the rating assigned for his lumbar spine disability, that claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records for the period from February 22, 2016 through the present and associate them with the claims file.

2.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected lumbar spine condition.  All necessary tests should be conducted.

(a)  The examiner should specifically determine the Veteran's range of motion (passive and active) of the thoracolumbar spine, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, to include with repeated use or during flare-ups.
(b)  The examiner should also indicate: 1) whether there exists ankylosis of the thoracolumbar spine, and, if so, the extent of any ankylosis, and whether the ankylosis is favorable or unfavorable; 2) the symptoms and severity of any associated objective neurological abnormalities; and 3) the frequency and duration of any doctor-prescribed bedrest (incapacitating episodes).  

(c)  The examiner is also asked to describe the functional impact of the Veteran's lumbar spine disability on his occupational and daily functioning.

3.  Then readjudicate the Veteran's claims for a rating higher than 20 percent for the lumbar spine disability and entitlement to a TDIU.  

If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate review of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




